Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-18 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a battery enclosure for a vehicle chassis comprising: a base member having an upper and lower surface, the base member having a plurality of raised surface features on the upper surface outlining individual cells, each cell configured to receive at least one battery; a cover member having an upper and lower surface, the cover member having a plurality of depending surface features on the lower surface outlining individual cells, the surface features of the cover member aligned with the surface features of the base member, and the cover member having at least one channel formed in the upper surface thereof, aligned with and extending along a length of the depending surface feature disposed on the bottom surface; a lattice support structure, the lattice support structure including a plurality of support members extending axially and a plurality of support members extending transversely, wherein the lattice support structure is configured to be at least partially disposed within the channel of the cover member, with a transverse support member disposed between adjacent cells of the cover member; the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the cover member has a flange extending around the periphery, the bottom surface of the lattice support structure engaging the upper surface of the cover member flange, and wherein at least one of the base, cover and lattice support structure are mounted to the vehicle chassis as required by Claim 1.
Claims 2-11 and 13-18 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618